Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    1133
    872
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1198
    867
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1176
    852
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1190
    864
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1127
    866
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    133
    845
    media_image6.png
    Greyscale


Response to Applicant’s Arguments
	Applicant argues against the modification of Yoon suggested, as far as the examiner is concerned, by Maiti, by stating:

    PNG
    media_image7.png
    158
    881
    media_image7.png
    Greyscale

Yoon disperses agglomerates of hydrophobic particles in a second hydrophobic liquid for the purpose of releasing water trapped in the agglomerates.  Maiti “accelerate[s] the coalescence of dispersed oil droplets” (emphasis added) p 292 to effectuate a more efficient separation of water from the oil. Both Yoon and Maiti are directed to the same problem of removing water from oil.
Whether as Applicant contends, “combining micro-droplets [of oil into large oil droplets] is the opposite of breaking agglomerates” (emphasis in original) is not germane to the issue of whether it would have been obvious to have adapted Maiti’s method of removing water from oil using an upflow packed resin particle column to further Yoon’s efforts to separate water from dispersed agglomerates. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152